 1 GREGORY B. THOMAS, ESQ. (SBN 239870)
   TEMITAYO O. PETERS, ESQ. (SBN 309913)
 2 BOORNAZIAN, JENSEN & GARTHE
   A Professional Corporation
 3 555 12th Street, Suite 1800
   Oakland, CA 94607
 4 Telephone: (510) 834-4350
   Facsimile: (510) 839-1897
 5 gthomas@bjg.com; opeters@bjg.com

 6 Attorneys for Defendants SAN JOAQUIN COUNTY, STEVE
   MOORE, DAVE OLIVER, JOE PETRINO
 7

 8 LAW OFFICES OF YOLANDA HUANG
   YOLANDA HUANG, (SBN 104543)
 9 475 14th Street, Suite 500
   Oakland, CA 94612
10 Telephone: (510) 329-2140
   Facsimile: (51) 580-9410
11 Email: yhuang.law@gmail.com

12 Attorneys for Plaintiffs BLACK LIVES MATTER-STOCKTON
   CHAPTER, et al.
13
                                UNITED STATES DISTRICT COURT
14
                               EASTERN DISTRICT OF CALIFORNIA
15
   BLACK LIVES MATTER-STOCKTON             ) Case No. 2:18-cv-00591-KJM-AC
16 CHAPTER, et al.,                        )
                                           ) [PROPOSED] ORDER TAKING
17                Plaintiffs,              ) PLAINTIFFS’ MOTION TO COMPEL OFF
   v.                                      ) CALENDAR
18                                         )
   SAN JOAQUIN COUNTY SHERIFF’S            )
19 OFFICE, et al.,                         ) First Amended Complaint filed March 20, 2018
                                           )
20                Defendants.              )

21         Pursuant to the Parties’ Stipulation re Discovery Dispute and to Withdraw Motion to
22 Compel [Dkt. No. 28], filed with this Court on January 9, 2019, Plaintiffs’ motion currently

23 calendared for hearing on January 23, 2019 shall be taken off calendar without prejudice to

24 renewal.

25 IT IS SO ORDERED.

26 DATED: January 9, 2019

27

28
                                                  -1-
     [PROPOSED] ORDER TAKING PLAINTIFFS’ MOTION TO COMPEL HEARING OFF CALENDAR - Case
                                        No. 2:18-cv-00591-KJM-AC
